UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51882 VOICESERVE, INC. (Exact name of registrant as specified in its charter) Delaware 98-0597288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Grosvenor House, 1 High Street Middlesex England HA8, 7TA (Address of principal executive offices) (Zip Code) 44 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x There were 49,535,198 shares of the Registrant’s Common Stock outstanding as of November14, 2012. VOICESERVE, INC. QUARTERLY REPORT ON FORM 10-Q SEPTMBER 30, 2012 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to VoiceServe, Inc.“SEC” refers to the Securities and Exchange Commission. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) September 30, March 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $50,886 and $89,662, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $70,830 and $68,573, respectively Intangible assets, net ofaccumulated amortization of $1,082,917 and $967,917, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses payable $ $ Deferred software license fees and support Loans payable to related parties Derivative liabilities Total current liabilities Stockholders' equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 49,535,198 and 44,585,198 shares, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Six Months Ended September 30, Operating revenues: Software license fees $ $ Revenues from communications airtime and devices - Total operating revenues Cost of operating revenues: Software license fees Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Loss on change in fair value of derivative liabilities ) Interest income 73 25 Interest expense - ) Net loss $ $ ) Net loss per share - basic and diluted $ $ ) Weighted average number of shares outstanding - basic and diluted Comprehensive income (loss): Net loss ) ) Foreign exchange translation adjustment Comprehensive loss $ ) $ ) See notes to unaudited consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended September 30, Operating revenues: Software license fees $ $ Revenues from communications airtime and devices - Total operating revenues Cost of operating revenues: Software license fees Communications air time - - Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Gain (loss) on change in fair value of derivative liabilities ) Interest income 6 5 Interest expense - ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted Comprehensive income (loss): Net loss ) ) Foreign exchange translation adjustment Comprehensive loss $ ) $ ) See notes to unaudited consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity Six Months Ended September 30, 2012 (Unaudited) Accumulated Common Stock, Additional Other Total $0.001 par value Paid-In Accumulated Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2012 ) ) Common shares issued for services - - Stock option expense - Foreign currency translation adjustment - Net loss - - - ) - ) Balances, September 30, 2012 $ $ $ ) $ $ See notes to unaudited consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense - Stock-based compensation Depreciation Amortization Loss on change in fair value of derivative liabilities Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expensesand other current assets Accounts payable and accrued expenses Deferred software license fees ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from sales of common stock, net of offering costs of $41,930 - Increase (decrease) in loans payable to related parties ) Net cash provided by financing activities Effect of exchange rate changes on cash Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ - $ 22 Income taxes paid - - See notes to unaudited consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Organization VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition was treated as a combination of entities under common control and was accounted for in a manner similar to pooling of interests accounting. On January 15, 2008, VoiceServe acquired 100% of the issued and outstanding stock of VoipSwitch Inc. (“VoipSwitch”), a corporation incorporated in the Republic of Seychelles on May 9, 2005.VoipSwitch licensed software systems (online telephony management applications) to customers online.Generally, the license of a system includes remote installation and initial configuration of the main system, training relating to the use of the system and modules, and 1 year technical support. VoiceServe has had no operations; VoiceServe is a holding company for its wholly owned subsidiaries Limited (since February 20, 2007) and VoipSwitch (since January 15, 2008). In 2010, Voiceserve formed two additional subsidiaries: VoipSwitch Inc., a Delaware corporation, and VoipSwitch AG, a Swiss corporation. VoipSwitch Inc. was formed to provide a future North American presence and has had no significant operations to date. VoipSwitch AG was formed to coordinate sales and billing activities from Switzerland and commenced operations in the three months ended December 31, 2010. Limited is engaged in the telephone communications business from its London, United Kingdom office.Limited offers its software to large enterprises and carriers.The software allows communication through the Company’s exchange via the internet. Since January 15, 2008, Limited has also licensed VoipSwitch software systems. Basis of Presentation The unaudited consolidated financial statements as of September 30, 2012 and for the three and six months ended September 30, 2012 and 2011 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of September 30, 2012 and the results of operations and cash flows for the six months ended September 30, 2012 and 2011.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the six month period ended September 30, 2012 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending March 31, 2013.The balance sheet at March 31, 2012 has been derived from the audited financial statements at that date. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the year ended March 31, 2012 as reported in the Form 10K have been omitted. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended March 31, 2012 as included in our report on Form 10-K filed July 16, 2012. The consolidated financial statements include the accounts of VoiceServe and its wholly owned subsidiaries (collectively, the “Company”). All intercompany balances and transactions have been eliminated in consolidation. Correction of Prior Year Information During November 2012, the Company identified an error in the accounting for common shares issued for services during June 2011. The Company incorrectly applied a 50% discount to the market price of the Company’s common stock when determining the fair value of the common shares. This resulted in an adjustment to the previously reported amounts in the consolidated financial statements as of March 31, 2012 and for the six months ended September 30, 2011. In accordance with the SEC's Staff Accounting Bulletin Nos. 99 and 108 (SAB 99 and SAB 108), the Company evaluated this error and, based on an analysis of quantitative and qualitative factors, determined that the error was immaterial to each of the prior reporting periods affected. However, if the adjustments to correct the cumulative effect of the above error had been recorded in the six months ended September 30, 2012, the Company believes the impact would have been significant and would impact comparisons to prior periods. Therefore, as permitted by SAB 108, the Company corrected, in the current filing, previously reported results as of March 31, 2012 and for the six months ended September 30, 2012. F-6 The correction impacts the consolidated balance sheet as of March 31, 2012 and the consolidated statements of operations and cash flows for the six months ended September 30, 2011 which were revised to reflect the cumulative effect of the error described above. The tables below summarize the impact of this correction: March 31, 2012 Consolidated Balance Sheet: As Reported Adjustments As Restated Stockholders' equity: Additional paid-in capital $ $ $ Accumulated deficit $ ) $ ) $ ) Six Months Ended September 30, 2011 Consolidated Statement of Operations and Comprehensive Income (Loss): As Reported Adjustments As Restated Operating expenses: Selling, general and administrative expenses $ $ $ Total operating expenses Loss from operations ) ) ) Net loss $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) Comprehensive income (loss): Net loss ) ) ) Foreign exchange translation adjustment - Comprehensive loss $ ) $ ) $ ) Six Months Ended September 30, 2011 Consolidated Statement of Cash Flows: As Reported Adjustments As Restated Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Net cash used in operating activities $ ) $ - $ ) Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis of accounting which contemplates continuity of operations, realization of assets, liabilities, and commitments in the normal course of business. The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The Company has a working capital deficit of $1,684,999 as of September 30, 2012. This raises substantial doubt as to the Company’s ability to continue as a going concern. Additional capital may be required in order to grow and sustain operations over the next twelve months. In addition, unless the Company becomes profitable and begins generating sufficient cash flow, the Company will need to raise additional capital to continue operations past 12 months, and there is no assurance the Company will be successful in raising the needed capital. Management believes that, if the Company’s operational cash flow is not sufficient to support its operational and/or its marketing strategy, its short-term capital needs could range between $500,000 and $1,500,000 for which it would most probably seek to raise the capital in the equity markets. NOTE 2 – INTANGIBLE ASSETS, NET September 30, March 31, Intangible assets, net, consisted of: Developed software (for licensing to customers) $ $ In-place contracts and customer list Trade name Goodwill Total Accumulated amortization (1,082,917 ) (967,917 ) Intangible assets, net $ $ F-7 The developed software, in-place contracts and customer list, and trade name are amortized using the straight-line method over their estimated economic lives (ten years for the developed software and trade name; five years for the in-place contracts and customer list).Goodwill is not amortized. For the six months ended September 30, 2012 and 2011, amortization of intangible assets expense was $115,000.$50,000 was included in cost of software license fees and $7,500 was included in selling, general and administrative expenses. NOTE 3 – DEFERRED SOFTWARE LICENSE FEES AND SUPPORT The licenses of the VoipSwitch systems generally include certain post contract customer support (“PCS”).In accordance with Accounting Standards Codification (“ASC”) Topic 985-605-25, “Software Revenue Recognition”, the Company allocates a portion of the license fees to PCS based on the vendor-specific objective evidence of fair value (generally $1000 for 1 year technical support) of the PCS and recognizes the PCS revenues ratably over the period of the agreed PCS.Deferred software license fees (attributable to PCS) totaled $229,893 and $181,503 as of September 30, 2012 and March 31, 2012, respectively. NOTE 4 – LOANS PAYABLE TO RELATED PARTIES Loans payable to related parties consisted of the following as of September 30, 2012 and March 31, 2012: September 30, 2012 March 31, Due chairman of the board of directors $ $ Due chief operational officer Due former chief financial officer 79 79 Total $ $ The loans payable to related parties are all non-interest bearing, unsecured, and due on demand. NOTE 5 – DERIVATIVE LIABILITIES As part of the private placement which closed on May 26, 2010, the Company issued a total of 1,380,000 warrants to certain accredited investors.Each warrant entitles the holder to purchase one share of common stock at a price of $0.50 per share through May 26, 2015. As part of the private placement which closed on June 6, 2011, the Company issued a total of 1,915,385 warrants to certain accredited investors. Each warrant entitles the holder to purchase one share of common stock at a price of $0.30 per share through June 6, 2014. The exercise price of these warrants is to be adjusted in the event that the Company issues or sells any shares of common stock, options, warrants or any convertible instruments (other than exempted issuances) at an effective price per share which is less than the exercise price of these warrants. Accordingly, in accordance with FASB ASC 815, the Company has accounted for these warrants as derivative liabilities. The fair value of thewarrants was determined to be $1,540,740 as of September 30, 2012 resulting in a loss on the change in the fair value of derivative liabilities of $473,932 during the six months ended September 30, 2012. The fair value of the warrants was determined using a lattice option pricing model and the following key assumptions: ● The stock price would fluctuate with the Company’s projected volatility. The projected volatility curve was based on historical volatilities of the Company for the valuation periods. The projected volatility curve was as follows: 1 year 2 year 3 year 4 year 5 year September 30, 2012 194% 269% 335% 384% 489% ● The holder would not exercise the warrant as they become exercisable. ● The holder would exercise the warrant at maturity if the stock price was above the project reset price. ● A 10% probability of a reset event and a projected financing each year in December (starting in 2013) at prices approximating 110% of the market. ● The May 26, 2011 warrants’ $0.50 exercise price is projected to reset to $0.085 at maturity and the June 6, 2011 warrants’ $0.30 exercise price is projected to reset to $0.11 at maturity. ● No warrants have been exercised or expired. F-8 Fair Value Measurements FASB ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of ASC 820 were effective January1, 2008. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category generally include non-exchange-traded derivatives such as commodity swaps, interest rate swaps, options and collars. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value.The Company uses Level 3 to determine the fair value of its derivative financial instruments. The following table summarizes assets and liabilities measured at fair value on a recurring basis as of September 30, 2012: Quoted Prices in Significant Active Markets for Other Significant Identical Assets and Observable Unobservable Balance as of Liabilities Inputs Inputs September 30, Description (Level 1) (Level 2) (Level 3) Liabilities: Derivative financial instruments $
